Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Action is in response to application filed on 9/16/2020. 
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2021, 1/13/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
“… my …” should be “… may …” (spec [0005]).  
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 8 … cloud master configured to maintain … (spec [0019])
Claim 8 … cloud agent configured to communicate … (spec [0019])
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simske (US 2016/0132697 A1) in view of Zheng (CN 109766215 A).

Regarding claim 1, Simske teaches a computer-implemented method, comprising: 
determining a data storage anonymity level for each user in a group of users storing data in the cloud, wherein the data storage anonymity level of a first user is based on a data storage footprint size of data stored by the first user in the cloud and attributable to the first user (Simske [0021] determines a first statistical anonymization level of data. [0041] different anonymization level associate with different user group. [0035] based on the number of records stored with the anonymization scheme, such as the number of records with the same data in a field with the same anonymization scheme); 
determining whether the data storage footprint size is outside of a data storage footprint size range relative to data storage footprint sizes of data stored by other users in the group of users; increasing the data storage anonymity level of the first user by reallocating data storage of at least one other user in the group of users to change the data storage footprint size of the at least one other user (Simske [0035] as more data is stored, the processor may statistically analyze the data in relation to the anonymization scheme to determine a confidence level associated with the anonymization scheme. If the confidence level of providing anonymity is below a threshold, the processor may update the anonymization scheme to ensure it provides anonymity at the level associated with the particular storage tier).
determining a anonymity level for each user in the group of the users storing data in the cloud, wherein the anonymity level of a second user is based on a data access rate of the data stored by the second user in the cloud and attributable to the second user (Simske [0021] determines a second statistical anonymization level of data. [0041] different anonymization level associate with different user group); 
determining whether the data the second user is outside of a data range relative to data stored by the other users; and increasing the anonymity level of the second user by adjusting data of at least one other user in the group of users (Simske [0035] If the confidence level of providing anonymity is below a threshold, the processor may update the anonymization scheme to ensure it provides anonymity at the level associated with the particular storage tier).
However, Simske does not explicit to teach determining a connection anonymity level and determining whether the data access rate of the second user is outside of a data access rate range relative to data access rates of the data stored by the other users; and increasing the connection anonymity level of the second user by adjusting data access rates of at least one other user in the group of users.
Zheng teaches determining a connection anonymity level and determining whether the data access rate of the second user is outside of a data access rate range relative to data access rates of the data stored by the other users; and increasing the connection anonymity level of the second user by adjusting data access rates of at least one other user in the group of users (Zheng page 6. [0081] S21 access frequency determining the privacy level of the target file. each target file are corresponded with the corresponding privacy level, privacy level is high indicates that the corresponding target file importance degree is high, otherwise, the target file importance degree is low, in the embodiment, can be adjusted according to the number of accesses per unit time to determine the privacy level of the target file, and marking the target file, such that each target file with the attribute of the security level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Simske in view of Zheng to determining a connection anonymity level and determining whether the data access rate of the second user is outside of a data access rate range relative to data access rates of the data stored by the other users; and increasing the connection anonymity level of the second user by adjusting data access rates of at least one other user in the group of users.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated because it would have enabled the system to data processing more efficiently (Zheng [0081]).

Regarding claim 2, Simske-Zheng teaches the computer-implemented method of claim 1, wherein reallocating the data storage of at least one other user in the group of users to change the data storage footprint size of the at least one other user includes dividing the data storage into two or more smaller data storage areas to produce smaller storage footprint sizes (Simske [0040] a split in anonymization may occur where the tier is divided such that the same group is assigned to the tier, but the tier stores different types of data with different anonymization levels. The tiers may be merged, such as where a tier is removed and the users from the removed tier are assigned to another tier).

Regarding claim 3, Simske-Zheng teaches the computer-implemented method of claim 2, further comprising sending, by a cloud master, a change message to a cloud agent of the at least one other user (Company B), the change message indicating that the data storage has been reallocated (Simske [0043] tier storage change and exchange with user. Claim 1; [0019], Cheng [0102] outer part backup module sends the encrypted target file of is divided).

Regarding claim 4, Simske-Zheng teaches the computer-implemented method of claim 1, wherein increasing the connection anonymity level of the second user includes: sending, by the cloud master to the cloud agent of the second user, a request to provide random traffic of a pre-determined level; receiving the random traffic at the cloud; and updating the connection anonymity level of the second user based on the random traffic (Simske [0019] A user may be associated with a data tier such that user requests for data are retrieved from the associated tier. In some implementations, the receiving tier sends the information to a tier above and below the tier in the anonymization, and those data tiers then propagate the information to other tiers to be stored with the appropriate anonymization levels and schemes, [0017] update tier anonymization level. Zheng [0081])

Regarding claim 5, Simske-Zheng teaches the computer-implemented method of claim 4, further comprising establishing, by the cloud master, identifiers to be used by the cloud agent to send the random traffic (Simske [0019][0034] communication based on ID).

Regarding claim 6, Simske-Zheng teaches the computer-implemented method of claim 5, further comprising disposing of the random traffic by the cloud master based on the identifiers (Simske [0034] based on user identifier).

Regarding claim 7, Simske-Zheng teaches the computer-implemented method of claim 1, further comprising obfuscating a user's location data stored at the cloud to increase an anonymity level of location data for the user (Simske [0017] data may be anonymized and stored in the second data tier 108. The same data may be stored in both locations with different data obfuscated and/or obfuscated in a different manner).

Regarding claim 8-14, they do not teach or further define over the limitations in claim 1-7, respectively. Therefore, claim 8-14 is rejected for the same reasons as set forth in claim 1-7.

Regarding claim 15-20, they do not teach or further define over the limitations in claim 1-6. Therefore, claim 15-20 is rejected for the same reasons as set forth in claim 1-6.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahmed, US 2019/0026490 A1: Anonymized data storage and retrieval.
Hu et al., US 20170249480 A1: PRIVACY PROTECTION FOR THIRD PARTY DATA SHARING.
Mikami et al., US 20160350557 A1: INFORMATION DETERMINATION APPARATUS, INFORMATION DETERMINATION METHOD AND RECORDING MEDIUM.
Lyadvinsky et al., US 9973339 B1: Anonymous Cloud Data Storage And Anonymizing Non-anonymous Storage.
Eberlein et al., US 20220012361 A1: CORRELATING EXPERIENCE DATA AND OPERATIONS DATA WITHOUT COMPROMISING ANONYMITY.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is 571-272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446




/BRIAN J. GILLIS/Supervisory Patent Examiner, Art Unit 2446